Citation Nr: 0126402	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
1999, for the grant of service connection for degenerative 
joint disease of the left hip.

2.  Entitlement to an effective date earlier than March 23, 
1999, for the grant of service connection for diverticulitis.

3.  Entitlement to automobile allowance and adaptive 
equipment.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision and an 
April 2001 administrative decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the January 2000 rating decision, the RO granted service 
connection for diverticulitis and aseptic necrosis of the 
left hip and assigned 30 percent and 20 percent evaluations, 
respectively, effective March 23, 1999, and denied service 
connection for diabetes, hypertension, atherosclerotic heart 
disease, and nicotine dependence.  In the April 2001 
administrative decision, the RO denied entitlement to 
automobile allowance and adaptive equipment.

In November 2000, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The veteran initially appealed the evaluations and the 
effective date assigned to the service-connected 
diverticulitis and aseptic necrosis of the left hip and the 
denial of service connection for hypertension and 
atherosclerotic heart disease.  In November 2000, the veteran 
withdrew the claims for service connection for hypertension 
and atherosclerotic heart disease.  Thus, those issues are no 
longer on appeal.  Additionally, in a February 2001 decision, 
the Hearing Officer granted a 40 percent evaluation for 
aseptic necrosis of the left hip and continued the 30 percent 
evaluation.  The veteran subsequently withdrew the claims as 
to the assignment of the evaluations and thus that aspect of 
the claims is no longer on appeal.  The claims regarding the 
effective date assigned for aseptic necrosis of the left hip 
and diverticulitis remain on appeal.

In February 2001, the RO reclassified the service-connected 
aseptic necrosis of the left hip as degenerative joint 
disease of the left hip.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  The claim for service connection for degenerative joint 
disease of the left hip was received on March 23, 1999.

2.  The claim for service connection for diverticulitis was 
received on March 23, 1999.

3.   The veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes, or is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 23, 
1999, for the grant of service connection for degenerative 
joint disease of the left hip have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.151, 3.400 (2001).

2.  The criteria for an effective date earlier than March 23, 
1999, for the grant of service connection for diverticulitis 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.151, 3.400 (2001).

3.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, have not 
been met.  38 U.S.C.A. §§ 3902, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.808 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On March 13, 1980, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In the 
application, the veteran indicated that the nature and 
history of the disability he was claiming was for left hip.  
That part of the application requested the nature of the 
sickness, disease, or injury for which the claim was made and 
the date such began.  No date was entered as to the date the 
disability of the left hip began.  The veteran indicated he 
was totally disabled and had been unemployed since April 
1978.  He filled out the part of the application that 
indicated that it should be filled out only if the veteran 
was seeking nonservice-connected pension benefits.

An April 1980 private medical record shows that the veteran 
underwent an x-ray for the left hip in February 1980.  The 
examiner noted that the veteran complained of left hip pain 
for three years.  She entered a diagnosis of avascular 
necrosis of the left hip, which she stated was severe.

A May 1980 VA examination report shows the veteran reported 
that his left hip began bothering him four years prior and 
was now unemployed because of his left hip problems.  

In July 1980, the RO granted pension benefits.  In the August 
1980 notification letter, the RO informed the veteran that it 
had been determined that his disabilities were severe enough 
for "entitlement to non service connected disability pension 
benefits."  In September 1980, the RO informed the veteran 
of the amount of the pension benefits and was given his 
appeal rights.

A March 1982 VA examination report shows that the veteran 
reported he had ruptured his diverticulum and developed 
peritonitis and had to be operated on to repair this defect.  
He recalled that this had occurred in 1973 and that he had 
been told that this was the cause of his left hip 
deteriorating.  The examiner noted that the diverticulitis 
was nonsymptomatic at that time and that the left hip was 
symptomatic.

In a letter received by a United States Senator in June 1982, 
he attached a letter from the veteran's wife in which she 
asserted that the veteran had been hospitalized while in 
service for severe stomach pain and was subsequently 
diagnosed with diverticulosis.  She stated that after the 
veteran got out of service, he was diagnosed with 
diverticulitis one year later.  The veteran's wife stated 
that the veteran had to have a hip replacement as a result of 
the diverticulitis.

In July 1982, a VA employee informed the veteran that he had 
received the veteran's wife's letter and reported information 
as to the veteran's claim for pension benefits.  The VA 
employee noted that the RO had reported that it had never 
received a claim from the veteran for compensation benefits.  
He stated compensation benefits were payable when it was 
established that a veteran had a disability as a result of 
military service.  The VA employee informed the veteran that 
if he wanted a decision to be made as to entitlement to this 
benefit, he could complete the enclosed application and send 
it to the RO.  The VA employee provided the veteran with the 
address for the RO.  The letter was sent to the last known 
address and was not returned by the United States Postal 
Service as undeliverable.

On March 23, 1999, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  The 
veteran indicated on the application that he was seeking 
service connection for "all conditions" and stated that 
they had started in March 1969.

A July 1999 VA examination report shows that the veteran 
reported that he had had a ruptured diverticula in 1988 and 
underwent a colon resection and then another surgery to 
reverse the colostomy.  The veteran stated that resection of 
his colon resulted in marked improvement of his symptoms, but 
noted he continued to be symptomatic.  He stated he would get 
left lower quadrant pain on average of twice every three 
months.  The veteran described the pain as moderate and 
lasting up to 12 hours.  He stated it occurred at random.  
The veteran stated he had diarrhea on a daily basis 
approximately 15 minutes after every meal.  He denied that 
the diarrhea had any blood or pus in it.  The veteran 
described his symptoms as stable.

As to his left hip, the veteran stated that he developed a 
septic joint after undergoing surgery for diverticulitis in 
1973.  He described the symptoms as getting worse.  The 
veteran stated he had daily aching pain that he rated as a 
six out of 10 in intensity.  He stated the pain was worse 
when he would stand for more than 10 minutes, walk more than 
two blocks, climb 10 stairs, or sit for 30 minutes or 
greater.  The veteran reported that his left leg was two 
inches shorter than his right leg.  The examiner noted that 
he veteran wore a built-up shoe but that the veteran still 
limped despite this remedy.  The veteran reported he was 
unable to lift more than 30 pounds because of his hip.  He 
stated he had a difficult time putting on his shoes and socks 
and getting up from a seated or kneeling position.

The examiner physically examined the veteran and entered a 
diagnosis of diverticulitis, which he stated was symptomatic.  
He stated that the veteran had degenerative arthritis of the 
left hip of a severe degree.  

In November 2000, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran stated that he felt 
that the effective date for the grant of service connection 
for diverticulitis should go back to when his pension was 
approved, as he was granted pension based upon the service-
connected disability.  The veteran stated that the 
diverticulitis would cause him to go to the bathroom after 
every time he ate.   He stated he would get left quadrant 
pain.  

A January 2001 VA examination report shows the veteran 
reported similar symptoms as he had at the time of the July 
1999 examination.  Examination of the left leg revealed 
muscle atrophy.  The examiner stated that the left thigh 
measured three centimeters smaller than the right thigh.  
Range of motion of the hip included flexion of 100 degrees 
with pain and stiffness, extension of 20 degrees with pain 
and stiffness.  The examiner noted that the veteran had 
"essentially no internal or external rotation."  Abduction 
of the hip was to 30 degrees with pain and adduction was to 
20 degrees with pain.  He stated the veteran had severe pain 
with all motion.  The examiner stated that the veteran had 
severe post-traumatic osteoarthrosis of the left hip with the 
debilitated use of lower extremity and muscle atrophy.  He 
stated that the x-rays of the left hip did not show any 
malunion, nonunion, or false joint.  The VA examiner stated 
that there was severe osteoarthritis throughout the hip joint 
with sclerosis, joint space narrowing, and obvious 
shortening.  He stated the veteran ambulated with an 
antalgic-type gait pattern with a cane.  The examiner added 
the veteran had severe difficulty ambulating without a cane 
and had to lean on the wall for assistance.

A January 2001 VA examination report shows that the veteran 
reported he had gained 10 pounds in the past six months.  He 
denied nausea, vomiting, or constipation.  He stated he had 
chronic diarrhea with typical patterns of three to four 
watery bowel movements a day with abdominal cramps, which 
generally lasted three weeks out of the month.  The veteran 
denied shortness of breath, chest pain, or angina.  The 
diagnoses were chronic diverticulosis with recurrent 
diverticulitis recurring every six to eight weeks, ruptured 
diverticula times two requiring surgery times two and very 
mild anemia.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran stated he 
had been hospitalized while in service for diverticulitis and 
that he had developed the left hip disorder as a result.  He 
noted that he had been granted pension based upon these same 
conditions, for which he was now in receipt of service 
connection.  The veteran testified he had not been advised at 
any time as applying for a service-connected disability.  He 
stated that he went to a VA representative in Chicago, who 
filled out the application for the veteran and did not ask 
him questions as to when the disability had started.  The 
veteran stated he had told the representative that he had had 
diverticulitis while in service.  He stated he was looking 
for an effective date of 1981, when he filed his claim for 
pension.

As to the automobile adaptive equipment, the veteran stated 
that his current car had low seating and that it was 
difficult for him to get in and out of his car.  He noted he 
had driven a van, which was much easier on his hip.  The 
veteran also stated that he could put a portable commode in 
the van for his diverticulitis, which would minimize 
embarrassing situations.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 2000 rating decision and April 
2001 administrative decision on appeal, the June 2000 and 
September 2001 statements of the case, the February 2001 
rating decision, and the April 2001 supplemental statement of 
the case, the RO informed the veteran of the evidence 
necessary to establish an earlier effective date for the 
grant of service connection for degenerative joint disease of 
the left hip and diverticulitis and the evidence necessary to 
establish the need for automobile allowance and adaptive 
equipment.  In the June 2001 and September 2001 statements of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claims for an earlier effective date 
for the grant of service connection for degenerative joint 
disease of the left hip and diverticulitis and for 
establishing entitlement to automobile allowance and adaptive 
equipment.  In the February 2001 rating decision, the Hearing 
Officer went into detail as to why an earlier effective date 
could not be granted (the Board notes that this rating 
decision was thorough, well written, and well reasoned).  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, AMVETS.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
from various private facilities.  The record reflects that 
the RO attempted to obtain these records.  One physician 
wrote to the RO, stating that his records regarding treatment 
for the veteran were no longer available.  The RO informed 
the veteran of this fact in the January 2000 rating decision.  
The RO obtained treatment reports from VA that the veteran 
had alleged existed.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
diverticulitis or degenerative joint disease of the left hip 
that have not been associated with the claims file.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

A.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a) (2001).

Additionally, under 38 C.F.R. § 3.155(a) (2001), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and sympathetically reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against an effective date earlier than March 23, 
1999, for the grant of service connection for degenerative 
joint disease of the left hip and diverticulitis.  The 
reasons follow.

The veteran's original claim filed in March 1980 did not show 
any evidence that he was filing a claim for compensation.  
The application requested that the veteran indicate the 
disability for which he was seeking benefits and the date the 
disability had started.  The veteran simply wrote "left 
hip."  He did not include a date that the disability had 
started.  He filled out the information on the form that 
related to pension benefits and left blank the part of the 
application that asked if he had been treated during service 
and if so, for what ailment.  He also left blank the part of 
the application that asked him for a list of persons who knew 
any facts about any sickness, disease, or injury shown 
before, during, or since service.  Additionally, the veteran 
completed the part of the application that requested income 
received and expected from all sources and noted that this 
part should be completed "ONLY" if the veteran was seeking 
nonservice-connected pension.  The Board finds that the 
application did not reveal in any way that the veteran was 
seeking compensation benefits.

Additionally, an April 1980 private medical record shows that 
the veteran reported left hip pain for the past three years.  
This would have placed his left hip pain having started in 
1977, which was approximately six years following the 
veteran's discharge from service.  This would not have put VA 
on notice that the veteran was seeking compensation benefits.  

When the veteran was examined at a VA facility in May 1980, 
he stated that his left hip had begun bothering him four 
years prior.  This would have placed the veteran's left hip 
problems beginning in 1976, which is approximately five years 
following the veteran's discharge from service.  This would 
not have put VA on notice that the veteran was seeking 
compensation benefits.  

At the time it granted pension benefits, the RO notified the 
veteran that he had been granted "non service connected 
disability pension benefits."  The veteran was placed on 
notice as to the type of benefits he was receiving.  The 
Board notes that pension benefits were granted based upon the 
left hip only.  

When the veteran underwent a VA examination in March 1982, he 
reported he had diverticulitis, which he estimated had 
started in 1973.  This would have placed such ailment 
beginning two years following the veteran's discharge from 
service and would not have put VA on notice that the veteran 
was seeking compensation benefits.

In a June 1992 letter from the veteran's wife to a United 
States Senator, she mentioned that the veteran's 
diverticulitis and left hip disorder had been incurred while 
in service.  The Board notes that this was the first time in 
the record where these disorders were attributed to the 
veteran's service.  This would have put VA on notice that the 
veteran may be seeking compensation benefits.  Along this 
line of thinking, in July 1992, a VA employee informed the 
veteran that the RO had never received a claim for 
compensation from him and sent him an application, inviting 
him to submit a claim for compensation at that time.  The 
record reflects that the veteran did not file a claim for 
compensation until March 23, 1999.  

As to the veteran's allegation that the effective date for 
the grant of service connection for degenerative joint 
disease of the left hip should be earlier, regretfully, this 
is not possible.  As stated above, when the veteran filed his 
claim for pension in March 1980, he stated nothing as to it 
having been incurred in service.  There was no indication in 
the application, nor did the veteran report during his 
examination, that he had incurred a left hip disorder while 
in service.  Thus, there was nothing in the record at that 
time that would have put VA on notice that the veteran was 
seeking service connection for a left hip disorder.

Following receipt of the veteran's wife's letter in June 
1982, VA saw that the veteran's wife had raised an informal 
claim for compensation benefits.  See 38 C.F.R. § 3.155(a).  
VA then sent the veteran a letter notifying him that it had 
not received a claim for compensation benefits and enclosed 
an application and invited him to submit it.  This is in 
compliance with 38 C.F.R. § 3.155(a).  Thus, had the veteran 
submitted a claim at that time or within one year of the time 
that the VA employee sent the application for benefits, he 
could have received an effective date of June 1992.  Instead, 
the veteran did not submit his formal claim until March 1999.  
This is well beyond the one-year limit addressed under 
38 C.F.R. § 3.155(a).  Thus, the earliest effective date 
granted is the one that the RO has assigned-March 23, 1999.

As to the veteran's claim for an effective date earlier than 
March 23, 1999, for the grant of service connection for 
diverticulitis, prior to the veteran's wife's letter in June 
1992, the veteran gave no indication that he had incurred 
diverticulitis during service.  His original claim for 
pension addressed only the disability related to the left 
hip.  The first time he reported diverticulitis was in 1982, 
at which time, he reported the incurrence of such in 1973, 
which is two years following his discharge from service.  As 
stated above, this would not have placed VA on notice that 
the veteran was seeking compensation benefits.  It was the 
veteran's wife that initially raised the issue that 
diverticulitis was incurred in service and this was not 
raised until June 1992.  As stated above, VA followed proper 
procedure in informing the veteran that it had not received 
an application for compensation benefits and attaching an 
application for him to submit.  See id.  

The Board has thoroughly reviewed the evidence of record and 
cannot find any evidence prior to the June 1992 letter from 
the veteran's wife wherein the veteran, or his 
representative, alleged that he incurred diverticulitis 
and/or a left hip disorder while in service.  The veteran's 
March 1980 application does not show such and his report of 
medical history when examined in 1980 and 1982 does not show 
such.  Additionally, between June 1992 and March 1999, there 
is no evidence in the record to support an earlier effective 
date.  In sum, there is no basis to grant an effective date 
earlier than March 23, 1999, for the grant of service 
connection for both diverticulitis and degenerative joint 
disease of the left hip.

Additionally, the Board notes that it has considered the 
application of 38 C.F.R. §3.151 to the veteran's claims.  
That regulation allows a claim for pension to also be a claim 
for compensation benefits.  See id.  However, it must be 
noted a claim for pension "may be" considered to be a claim 
for compensation, see id.; it does not indicate that a claim 
for pension "will be" or "must be" a claim for 
compensation.  See id.  Thus, not every claim for 
compensation is a claim for pension and vice versa.  

Regardless, the basis of the Board's decision is due to the 
veteran's lack of attributing his disabilities to service at 
any time prior to March 1999.  Again, it was the veteran's 
wife that initially asserted that the disabilities had been 
incurred inservice.  It is clear that the RO did not have the 
veteran's service medical records prior to the veteran filing 
his claim for compensation in March 1999, which would have 
placed VA on notice that the veteran had incurred 
diverticulitis and a left hip disorder while in service. 

The Board finds that the veteran's intent in March 1980 was 
that he was seeking pension benefits.  See Stewart v. Brown, 
10 Vet. App. 15, 18-19 (1997).  In that case, the Court held 
that the veteran's application for pension benefits was not 
also a claim for compensation benefits, noting that there was 
no evidence submitted with the application for pension that 
should have caused VA to construe it as a claim for 
compensation.  The facts in that case are applicable to the 
current case before the Board.  At the time the veteran 
submitted his claim for pension, he did not indicate that the 
left hip disorder was attributable to service.  He did not 
report this when examined in May 1980.  The Board finds that 
the RO was correct in assigning the effective date of March 
23, 1999, as the date the veteran filed a claim for 
compensation benefits.

The Board is aware that there is case law that supports that 
a claim for compensation was also a claim for pension.  See 
Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Waddell v. 
Brown, 5 Vet. App. 454, 457 (1993); Ferraro v. Derwinski, 
1 Vet. App. 326, 333 (1999).  However, those decisions are 
distinguishable from this case.  In Kellar, Waddell, and 
Ferraro, the record was replete with evidence showing that 
the veteran qualified for disability compensation.  Based 
upon the evidence presented in those cases, VA was on notice 
that the veteran might be eligible for both compensation and 
pension benefits.  See Kellar, Waddell, Ferraro, all supra.  
In this particular case, however, the veteran applied first 
for non-service-connected pension, not disability 
compensation.  Unlike the other cases, there was no evidence 
in, or submitted with, the application which VA could 
construe as a claim for the other benefit, here, service-
connected disability compensation. 

Again, the Board has thoroughly reviewed the evidence of 
record and finds that an effective date earlier than March 
23, 1999, for the grant of service connection for 
diverticulitis and degenerative joint disease of the left hip 
cannot be granted for the reasons stated above.  The 
preponderance of the evidence is against the veteran's claim, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.  The Board regrets that a more favorable decision 
could not be made.

B.  Automobile allowance and adaptive equipment

Under VA law, assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. § 
3902(a), (b) (West Supp. 2001).  A veteran is considered an 
"eligible person" if he is entitled to compensation for any 
of the disabilities described below, if the disability is the 
result of an injury incurred or disease contracted in or 
aggravated by active military, naval, or air service:

(i) The loss or permanent loss of use of 
one or both feet;
(ii) The loss or permanent loss of use of 
one or both hands;
(iii) The permanent impairment of vision 
of both eyes of the following status: 
central visual acuity of 20/200 or less 
in the better eye, with corrective 
glasses, or central visual acuity of more 
than 20/200 if there is a field defect in 
which the peripheral field has contracted 
to such an extent that the widest 
diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye[.]

38 U.S.C.A. § 3901(1)(A) (West 1991); 38 C.F.R. § 3.808(b)(1) 
(2001).  A veteran who does not qualify as an "eligible 
person" under the foregoing criteria may nevertheless be 
entitled to adaptive equipment if he is entitled to VA 
compensation for ankylosis of one or both knees, or one or 
both hips, and adaptive equipment is deemed necessary for the 
veteran's licensure and safe operation of a vehicle.  
38 U.S.C.A. § 3902(b)(2) (West Supp. 2001); 38 C.F.R. § 
3.808(b)(1)(iv) (2001).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefor.  The veteran is not presently 
service connected for a disability manifested by loss or 
permanent loss of use of one or both feet, by loss or 
permanent loss of use of one or both hands, or by permanent 
impairment of vision of both eyes.  The veteran has asserted 
that he has the loss of use of his left leg, including his 
knee, ankle, and foot, due to extreme pain when riding or 
driving in an ordinary vehicle for an extended period of 
time.  It is clear that the veteran has difficulty walking 
due to the service-connected degenerative joint disease of 
the left hip; however, there is no medical evidence to 
support that the veteran has the loss of use of the left 
foot.  He is able to walk with a cane and although it is not 
easy for him, his ability to ambulate with the use of the 
cane is evidence that the veteran has use of the left foot.  
This does not meet the requirement of the loss of use of a 
foot.  See 38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808(b)(1).

There is no evidence, nor has the veteran alleged, that the 
veteran has loss of use of one or both hands or impairment of 
vision of 20/200 or less in either eye to warrant 
consideration of (ii) and (iii).  See id.

Additionally, the veteran is not service connected for a 
disability manifested by ankylosis of one or both knees or 
one or both hips.  When examined in January 2001, the 
examiner reported that the veteran had muscle atrophy in the 
entire left leg.  The examiner reported ranges of motion of 
the left hip, but noted that there was essentially no 
internal or external rotation of the left hip.  However, the 
examiner did not state that the veteran had ankylosis of the 
left hip, and there is no medical evidence that supports a 
finding of ankylosis of the left hip.  In the January 2001 
examination report, the examiner stated the veteran was able 
to ambulate with a cane.  Absent evidence demonstrating that 
the veteran has a qualifying service-connected disability, 
the claim for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, must be denied, 
and there is no doubt to resolve.  See Gilbert, 1 Vet. 
App. at 55.  The Board regrets that a more favorable decision 
could not be made as to this claim.


ORDER

Entitlement to an effective date earlier than March 23, 1999, 
for the grant of service connection for aseptic necrosis of 
the left hip is denied.

Entitlement to an effective date earlier than March 23, 1999, 
for the grant of service connection for diverticulitis is 
denied.

Entitlement to automobile allowance and adaptive equipment is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

